DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered. Currently, claims 1, 3-11, 13-14, 16-20, and 23-24 are pending, of which claims 23-24 are newly added.

Response to Arguments

Applicant’s arguments, see pages 10-11 of the remarks, filed 9/28/21, with respect to the rejection(s) of claim(s) 1 and 20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, 13-14, 16-20, and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyasaka et al. (US 2015/0346805), cited in the IDS dated 11/7/19, in view of Jeansonne et al. (US 2016/0063254).
Regarding claims 1 and 20, Miyasaka discloses a control method for an information processing apparatus and an information processing apparatus configured to operate in a first power state and to operate in a second power state that consumes less power than power consumed in the first power state, the information processing apparatus comprising: 
a first memory configured to store a return-from-second-power-state program to be executed in the second power state (see paras 50 and 56, RAM 104 is memory used by the first CPU 101 for transitioning the printer from one state to another); 
a second memory configured to store a start-up related program to be executed as part of start-up processing of the information processing apparatus (see paras 58-59, ROM 120 stores programs loaded into RAM when the printer turns on); 
a first processor configured to execute the return-from-second-power- state related program and configured to not execute the start-up related program (see Fig. 1 and paras 51-52 and 61-66, first CPU 101 executes a first program in a one of three of power states and one of four power modes); and 
a second processor configured to not execute the return-from-second- power-state related program and configured to execute the start-up related program (see Fig. 1 and paras 61-66 and 70-74, second CPU 102 executes a program in one of three of power states and one of four power modes, the second power state can be one in which operation is stopped). 

Jeansonne discloses wherein the second processor verifies tampering of the start-up related program and does not verify tampering of the return-from-second-power-state related program, in response to start-up of the information processing apparatus, and does not verify tampering of the start-up related program and verifies tampering of the return-from-second-power-state related program, in response to a shift condition for shifting the information processing apparatus from the first power state to the second power state being satisfied (see paras 22, 24, 26, and 51-59, embedded controller 112 performs verification of a boot block 110 upon startup or from resumption from a low power state depending on what process is be executed).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the verifying of a program, as described by Jeansonne, with the system of Miyasaka.
The suggestion/motivation for doing so would have been to ensure the validity of a software program thereby increasing system security.
Therefore, it would have been obvious to combine Jeansonne with Miyasaka to obtain the invention as specified in claims 1 and 20.

Regarding claim 3, Miyasaka further discloses an information processing apparatus having a shift key to input the transition instruction to shift the information processing apparatus to the second power state, wherein the shift condition is to receive the transition instruction to 20 provides a user interface allowing a user to initiate a shift of power states).  
Regarding claim 4, Miyasaka further discloses a network interface configured to connect to a network that is present outside the information processing apparatus (see para 46, a host device is connected to printer 1 and sends data to be printed to printer 1), 
wherein the network interface is supplied with power when the information processing apparatus is in the first power state and when the information processing apparatus is in the second power state (see paras 106 and 118-126, reception interface circuit 106A is supplied with power in the normal mode), 
wherein the network interface receives a transition instruction to shift the information processing apparatus to the first power state (see para 126, when print data is received in WFI mode, the mode is changed to that of some other mode, such as normal mode, to process the print data), and
Jeansonne further discloses wherein the second processor verifies the return-from-second-power-state program to be executed by the first processor after reception of the transition instruction (see paras 22, 24, 26, and 51-59, embedded controller 112 performs verification of a boot block 110 upon resumption from a low power state).  
Regarding claim 5, Miyasaka further discloses wherein at least a portion of the first processor is not supplied with power when the information processing apparatus is in the first power state, and wherein at least the portion of the first processor is supplied with power when the information processing apparatus is in the second power state (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 101 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 6, Miyasaka further discloses wherein the first memory is configured to be supplied with power when the information processing apparatus is in the second power state 110 enters hibernation or low power mode when second CPU 102 does), 
wherein the first processor executes the return-from-second-power-state program stored in the first memory being supplied with power, when the information processing apparatus is in the second power state (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 101 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 7, Miyasaka further discloses wherein the first memory is configured to be supplied with power when the information processing apparatus is in at least the second power state (see Fig. 1 and para 58, second RAM 110 enters hibernation or low power mode when second CPU 102 does), 
wherein the first processor processes, in a state where the information processing apparatus is in the second power state, a return instruction to shift the information processing apparatus from the second power state to the first power state, based on the return-from-second-power-state program stored in the first memory (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 8, Miyasaka further discloses wherein at least a portion of the second processor is supplied with power when the information processing apparatus is in the first power state, and wherein at least the portion of the second processor is not supplied with power when the information processing apparatus is in the second power state (see Figs. 1 and 2 and paras 28, 61-66 and 70-74, second CPU 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 9, Miyasaka further discloses wherein the start-up related program to be executed by the second processor receives the transition instruction to transition the power state of the information processing apparatus into the second power state (see Figs. 1 and 2 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 10, Jeansonne further discloses wherein the return-from-second-power-state program is verified using a key corresponding to the return-from-second-power-state program (see paras 54-57, the embedded controller 112 verifies programs with the use of an encryption key 118).  
Regarding claim 11, Jeansonne further discloses wherein the second processor verifies both of the return-from-second-power-state program to be executed by the first processor and the start-up program to be executed by the second processor (see paras 22, 24, 26, and 51-59, embedded controller 112 performs verification of a boot block 110 upon resumption from a low power state).  
Regarding claim 13, Jeansonne further discloses wherein a verification program for verifying the program is stored in the information processing apparatus, and the second processor verifies the verification program and verifies the return-from-second-power-state program according to the verified verification program (see paras 22, 24, 26, and 51-59, embedded controller 112 performs verification of a boot block 110 upon resumption from a low power state).  
Regarding claim 14, Miyasaka further discloses wherein the second processor executes at least an Operating System (OS), and an application program operating on the OS (see para 52, first CPU 101 includes a program operating on an OS).
Regarding claim 17, Miyasaka further discloses wherein the first power state is a normal power state, and wherein the second power state is a power saving state (see Fig. 1 and paras 61-66 and 70-74, second CPU 102 executes a program in a plurality of power states, shifting between the power states based on satisfied conditions).  
Regarding claim 18, Miyasaka further discloses wherein the power saving state is a state in which power is supplied to a network interface, a fax unit, and a storage unit that stores 
Regarding claim 19, Miyasaka further discloses an image forming device configured to form an image, wherein the information processing apparatus is an image forming apparatus (see Fig. 1 and paras 45-48, printer 1 forms an image).
Regarding claim 23, Miyasaka further discloses wherein the shift condition is that a time when the information processing apparatus is not used passes for a predetermined time (see para 68, printer 1 changes from a normal operating mode into a standby mode when print data is not received through the network for a specific period of time).  
Regarding claim 24, Jeansonne further discloses wherein the second processor does not shift the information processing apparatus to the second power state based on tampering of the return-from- second-power-state program having been detected, and shifts the information processing apparatus to the second power state based on tampering of the return-from-second-power-state program having not been detected (see paras 22, 24, 26, and 51-59, embedded controller 112 performs verification of a boot block 110 upon startup or from resumption from a low power state depending on what process is be executed, power will not be supplied if a program is deemed to be compromised).
Regarding claim 16, Miyasaka further discloses wherein the second processor causes an error message to be displayed, in a case where tampering of the return-from-second-power-state program is not detected (see paras 47-48, operating panel 20 displays printer status information to the user).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677